                Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 1 of 11


                                                  t:l                      ."
                                                                           ~
                                                                                         t""
                                                                                         0
                                                                                                    (")
                                                                                                    )-
                                                                                                    [J)
                                                                                                                 0
                                                                                                                 )-
                                                                                                                 ...,
                                                                                         l]
                                                  ~                        ."          »-
                                                                                                    -
                                                                                                    ['.!j        ['.!j




                                                 ~
                                                                           »-
                                                                           ;:;0
                                                                           ~
                                                                           ~
                                                                                       -
                                                                                       ....,
                                                                                       0
                                                                                       z
                                                                                                    0
                                                                                                                 ~
                                                                           )-


                                                                           -
                                                                           [J)
                                                                           [J)


                                                                           ....,
                                                                           [J)

                                                                                       '""
                                                                           »-
                                                                           z           '"~

                                                                                                                 -
                                                                           ~           J\
                                                                                                   n,\J '"
                                                                           [J)




                                                                                       t
                                                                                     v                 I
                                                                      ~~
                                                                                     '"
                                                                                     f"\
                                                                                       '\
                                                                                                   vJ
                                                                     ~     ~         t0 W
                                                                      "
                                                                     :r- 1
                                                                           "$
                                                                                       , ....0
                                                                                        \'                                           ~
                                                                                                                                     ~
                                                                                                                                     ~
                                                                     ~              ~                                                ~
                                                                     \)    ~                                                         ~
                                                                           ~                       ~                                 ~

                                                                     "- t
                                                                     ""
                                                                                   ~
                                                                                    A
                                                                                                                                     ~
                                                                                                                                     ::!
                                                                                                                                               z
                                                                                                                                               »
      "                                                              \)
                                                                     (.
                                                                    ';-    t       0..
                                                                                   \)
                                                                                                                                     ~
                                                                                                                                               ;;:0
                                                                                                                                               ;;:0
                                                                                                                                               »
                                                                                                                                               -f
                                                                                   ('-
                                                                                   (_                                                       m
                                                                                                                                               <
                                                                                                                                            0
                                                                                   ~                                                        m
                                                                                   ~                                                        en
                                                                                                                                            0
                                                                                                                                           ;;:0
                                                                                                                                           '"0
                                                                                                                                           ~
                                                                                                                                           0
                                                                                                                                           Z
 \1'\
 (\)
 .••• t-
.:5
 ("
          =r.
 ~("
        r-
7r-
~('


Jt                                                                                                                         ~
                                                                                                                           Q
                                                                                                                           C.
                                                                                                                           to
                                                                                                                                           "1J
                                                                                                                                           l>
                                                                                                                          ...
                                                                                                                          0                G')
                                                                                                                                           m
                                                                                                                          z
                                                                                                                          ..,..,'"
                                                                                                                          '<"
                                                                                                                          :t.
                                                                                                                         to
                                                                                               ,r                                          ~


                                                                           i~!~
                                                                            tJ      0                                    ..,
                                                                                                                         "'t:I
                                                                                                                         to
                                                                                                                         "C
                                                                                                                                           0
                                                                                                            ,3            ..,'"            "T1




                                                                                                                                           -
                                                                                                                          ~
                                                                                                                         'o·"
                                                                                               Ii           ~
                                                                                               I

                                                                                               I        r                :I
         Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 2 of 11




                                                                             »
,    .                                                                       o
                                                                             s:
II                                                                           z
                                                                             en
                                                                            ~
                                                                            »
                                                                            :j
                                                                            <
                                                                            m
                                                                            :E
                                                                            o
                                                                            ;;u

                                                                            "
                                                                            en
                                                                            .J:
                                                                            m
                                                                            m
                                                                            -I
        Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 3 of 11


                                                          __          m
                                                                      =i
                                                                      3:
r--r--'_~---r--~~~-r~+-~---r--+-~--~--+--4--~~




                                                                     o
                                                                     m
                                                                     en
                                                                 o
                                                                     ;;0
                                                                 :;;
                                                                 -f
                                                                 o
                                                                 Z




                                                                           r'"                  m
                                                                           o
                                                                           ("')
                                                                                               ~
                                                                           ~                   o
                                                               ~
                                                               m
                                                               ;;0
                                                               m
                                                                           -
                                                                           ~
                                                                           o
                                                                           z             "tJn
                                                                                               m
                                                                                               z
                                                               "TI                       ~m
                                                               o                         ~::c
                                                               c:                        r-m
                                                               z
                                                      t<>      c                         ffin
                                                      o                                  ~o
                                                                                         -«
                                                      1                                        m
                                                                                               ::c
                                                                                               -<
                                                                                           r
                                                                                           o
                                                                                           G')




                                                                                   .."
                                                                                  E;
                                                                                  m Z
                                                                                     8

                                                                                  t-I
                                                                                  o z
                                                                                  "Tl     -:




                                                                                  ~~



                                               -"
         Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 4 of 11




                                                    W              r--
                                                                     r'                  -
                                                                                         -
                                                                                                          =i
                                                                                                          m
                                                                                                          i:
                                                                                                                                      ~
                                                                                                                                      >...,
                                                                                                                                                   ~
                                                                                                                                                   ~
                                                                                                                                      ('!j
                                                                                                         "*'                                     ~
                                                  ~                                      ....J                                                   ~
                                                  ~ _.
                                                      '\
                                                                ~
                                                                 f                       s-                                                      ~
                                                                                                                                                 ~

                                                  C
                                                    ,...        ~
                                                                ~
                                                                                     r
                                                                                     ~
                                                                                                        0
                                                                                                        m                  _r"l
                                                                                                                                                ~
                                                                                                                                                ~
                                                                                                                                                C
                                                                 l.                  1.                 en                    ->                <:
                                                                                                        C')
                                                  \{\                                \)                 :;:0               ~~ ....             0
                                                                                                                                               0
                                                  (..           ~                                       =0                  1   0              1J
                                                                                                        -f                                     -<

                                                 lJ'
                                                     1.         lc-                  t               0
                                                                                                     z                     ~
                                                                                                                                               D
                                                                                                                                               l>

                                                                                                                           JJ                  i!

                                                 f.,_, 1f,~
                                                                                     Ci
                                                                                                                                               ."::0
                                                                                                                                               0
                                                                                                                           ~                  ~
                                                               ~                                                           ~                  ~
                                                                       •'"                ""
                                                                                                                                              G)
                                                                                                                                              ",0
                                                      ':-                                 -                                ~                  C!
                                                                                                                                              !!J
                                                 ~.            ~ """'"
                                                  "l                                 ~
                                                 -t                              j                                                                               m
                                                               ~                     J                                                                           <
                                               ,i.P                                  :E
                                                                                 1.. :::I:                                                                      0
                                                                                                                                                                m

,..-\.
                                                 r
                                                 0
                                                               ~
                                                               ~
                                                               c:.
                                                               "                     r             m
                                                                                                   :;:0
                                                                                                   m
                                                                                                   "11                                                    ~m
                                                                                                                                                                z
                                                                                                                                                             1JC')




                                                                                                                       ,"
                                                                                ~                  0
                                                               }
                                                ~
                                                               ~
                                                               r-             ()
                                                                                ""
                                                                                0
                                                                                                   c
                                                                                                   z
                                                                                                   0                   f                                  ~;;o
                                                                                                                                                          r-m
                                                                                                                                                          mC')
                                                                                                                                                          ~O
                                                                              ~                                                                           -«
                                                            )                                                                                                  m
                                                                                                                                                               ;;0
                                                                                                                                                               -<
                                                "...• ~ 1J\ ~             I"'
                                                                              f$
                                                                             --I
                                                                                                                       ~
                                                                                                                       ~.
                                                                                                                                                               r
                                                                                                                                                               0
                                                                                      (i'                          ~                                           G')
                                                ~ ~ ~           "'"
                                                                             "'\

                                                     -t, ~ ~ C0 -Om         ::0

                                                rt                   " ...
                                                                                                                                "'C




                                                                             "-t
                                                                     r DI 0
                                                        ~            !IIeno
                                                ..•. t •... ~ I"i' ::::1<::0                                                    ~
                                                     -
                                                     ~       ~
                                                                    ~~~
                                                                     f
                                                                    !II m m
                                                                    300
                                                                                                                                "'C
                                                                                                                                >
                                                ~ ~

                                               ~ ~
                                                    fII I-   r-     ID  DI DI

                                                                          r:l
                                                                                                 --<-<
                                                                                                               -   ~~
                                                                                                                   ~ ~
                                                                                                                       I       ~


                                                                                                                   \
                                                                                                                               ...,
                                                                                                                               rJ.J


                                                                                                        "
                                                ff
                                               , f' \ \
                                                                                                 iiil:l>
                                                                                                 mO
                                                                                                 -I~
                                                                                                 XC')
                                                                                                 0_
                                                                                                 Oz
                                                                                                                               ~
                                                                                                                               ...,
                                                                                                                               rJ.J


                                                                                                     C')                                               "t>
                                                                                                                   ~
                                                                                                                                                       ;l>
                                                                                                                                                               n
                                                                                                                                                       Cl      0
                                                           ~L                   V'                                 t_                                  m       Z


                                               ~f"
                                                                                                                                                               -l
                                                                                 ~                                                                             Z
                                                           ~~ ~                                                                                                c


                                               ~i~
                                                           .•.~ ~~
                                                           C~
                                                           Q
                                                           l
                                                                 (11
                                                                          ~~


                                                                              ~
                                                                                     ,_ ~i°
                                                                                        ii: 3:
                                                                                                 !tm
                                                                                                 ••z
                                                                                                 B(il
                                                                                                                   ~
                                                                                                                                                    ~~
                                                                                                                                                    o
                                                                                                                                                    .."
                                                                                                                                                          Cl
                                                                                                                                                        ~ m
                                                                                                                                                               0
                                                                                                                                                               Z
                                                                                                                                                               ;;:

                                                           r~
                                                                ~
      Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 5 of 11


                                                                  "'C    (")
                                                                 g;      ;>
---                                                              "'C
                                                                 ;>
                                                                 it!
                                                                         00
                                                                         r-rl

                                                                 ~
                                                                 ?2
                                                                ;>
                                        ~                       '"'"
                                                                ....
                                                                »-'"
                                                                ~
                                 -n                             z
                                                                ~
                                 8
                                 -<.,                           '"




                                                                                 o
                                                                                 j;
                                                                                 G>
                                                                                 ;;0
                                                                                »
                                                                                -
                                                                                3:
                                                                                en
                                                                                "
                                                                                m
                                                                                -f
                                                                                (")
                                                                                :J:
Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 6 of 11


                                                             -g    r       c
                                                           ~
                                                           ~
                                                                   0
                                                                   (j      ..,>-
                                                           ~       >
                                                                   ....,
                                                                           r.rJ
                            U                              :;d
                                                           ~      0
                                   ::s                     ~      .:?
                                  ~                        >-
                            -n
                            Q
                                                           -
                                                           (J)
                                                           (J)

                                                          (J)
                                                          ....,
                                                          >-
                            -,
                            0                             z
                                                          ....,
                                                          (J)




                                                                                   ~
                                                                                   ~
                                                                                   ~
                                                                                   1'-0
                       pCP                                                         ~
                       ~-o
                       cr~                                                         ~
                       ~ ~
                                                                                   ~
                                                                                   ~
                                                                                   ~             0
         ~                                                                                      »
                                           -.
                                           A
                                           ?l-
                                                                                                G>
                                                                                                ;:u
                                                                                                »
                                           S
                                           .3                                                   -
                                                                                                3:
                                                                                                en
                        :.+::
                        -
                        i!:-
                                9...)
                                    '
                                  ,.....                                                    0
                                                                                                "
                                                                                                m
                                                                                                -f

                        ~T1                                                                 :r
                        o
                        ~
                                9
                                ,




                                                                                          o
                                                                                          "Tl




                                                                                       /?-J
                                    Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 7 of 11
                         tD          tD tD tD tD tD tD tD » IV IV IV IV IV IV IV IV I-" I-" I-" I-" I-" I-" I-" "'C
        0        S?      III        III   III   III  III                      :::I :::I :::I :::I :::I :::I :::I :::I VI VI VI VI VI VI VI =r-
        :::I :::s        .-+
                         =r-        n
                                                          III  III
                                          n n n n n n 3 a. a. a. a.
                                                                    III
                                                                                                      a. a. a. a. :::!!       .-+ :::!!
                                                                                                                                    .-+ :::!!
                                                                                                                                          .-+ :::!!
                                                                                                                                                .-+ :::!!
                                                                                                                                                    .-+ :::!!
                                                                                                                                                          .-+ :::!!
                                                                                                                                                                .-+ o
                                                                                                                                          0- 0- 0" 0" 0- ..•.
                                    ;0:-
        :::I :::s        ...•       VI
                                          ;0:- ;0:- ;0:-
                                         VI "0 "'C "0 "0
                                                         ;0:-  ;0:- ;0:-
                                                                         3 ...•
                                                                              :::!! ...•
                                                                                    :::!! ...•
                                                                                          :::!! ...•
                                                                                                :::!! ...•
                                                                                                      :::!! ...•  :::!! ..,
                                                                                                            :::!! ...•  :::!! 0" 0-
    O'Q ...., (IQ...•    0          tD   tD III III III III a. 0                                                              ...., ...., ....,
                                                                              =r- =r- =r- =r- =r- =r- :::r :::r -...J 0'1 VI ~ W IV •..... a.       ...., ...., ...., o
        0        0       0          ...•
                                    III
                                    ...•
                                         III
                                         .-+   n    n    n    n     0    IV
                                                                              - ...• ...•-- -
                                                                              III   III   III   III   III   III   III
        0
        3 •.....
          3
                 0       3          .., .-+
                                    c: c:
                                               ;0:- ;0:- ;0:-       0
                                         ...• ~ W IV I-" ...., a. ....,
                                                              ;0:-       :::I
                                                                              -                 - ...•= -
                                                                                                ...•
                                                                                                           :::!!
                                                                                                           ....,      0
                                                                                                                        III
                                                                                                            ...., ...., -
                                                                                                                                0             0         0            0
                                                                                                                                                                      I'D
                                                                                                                                                                      VI
                                                                                                                                                                              0            0                n
        IV                          n    n                                                                                0 0 0 0 0
                                                                                                           =r- 03 3   0                                                                                     ~,
                                    ;0:- ;0:-                                                                                                                                                              "0
                                    IV            I-"                                                      III            3 3 3 3 3                                                                        ...•.
                                                                                                           -
                                                                                                           ..,  -...J 0'1 VI ~ W IV I-"                                                                    o
                                                                                                                                                                                                           ...•
                                                                                                          0
                                                                                                          0
                                                                                                          3


   ::%l ...•.
        III             tD          n            <             VI       n      <                         ,.... ,.... ,.... ::%l :::I: VI VI VI ::%l ::%l
                                                                                                          ::%l 0 m 0                                                  ,....
                                                                                                                                          c: c: _,c: OQ_, ciij' n
                                                                                           VI     tD
  ciij' ...•            ..•.
                        III         0" iii'                    0        0" iii'            0      III     ~      VI
                                                                                                                 0    0
                                                                                                                    I'D       0           0            I'D            I'D    o                                      "'C
   =r-         III
                        =r-         VI               3 tD :E                      (j)         n          ~       0  VI0    "0
                                                                                                                              0
                                                                                                                                     III                         I'D
                                                                                                                                     - n;:i: n;:+' .-+ :::r :::r ..•.
                                                                                                                                                                 :::J ;:::t VI                             (1)      =r-
   .-+        oQ'       ...•        tD          :E tD                   II>
                                                                      .-+                 iiJ ;0:-
                                                                                            0'
                                                                                                  0
                                                                                                  ....,          Co ;0:-
                                                                                                                      ;0:-
                                                                                                         ~ :::I :::J 3 III          ~ III III Q .-+ .-+ ....,                n
                                                                                                                                                                                                                    o
                                                                                                                                                                                                                    ...•.
   n :::r 0 c:                                  0" ;:::;: "0c: 0" (1) a. III :E :::s :E III                                                                      (1)
                                                                                                                                                                                                                    o

               -
                                                                                                                                                        n
   ...• ,...•. 0 "0                                                   a. 0 3 ;:+' III III                                                 VI       VI
   0                                           0    (1)         0                               -<
                                                                                                               O'Q   OQ
                                                                                                                      ....,  ..•.
                                                                                                                             VI
                                                                                                                             ...., -< (1) (1)   VI
                                                                                                                                                   (1) ....,
                                                                                                                                                        0                   "0
                                                                                                                                                                             .-+
                                                                                                                                                                                                           ~,

                                                                                                                                                                                                                    ....,
                                                                                                                                                                                                                   O'Q
   :::J        .., 3             0             ;0:-
                                                           :;' Co <          0             O'Q
                                                                                  3 =r- I'D _,
                                                                                                 :::J ::r: ..•. ciij' ciij' ..•.
                                 ....•..            3 VI                                        ,"'"            :::I         III
                                                                                                                                    III   0     n 0 :::I                                                            III
 (1)
   ...•
     0                                         :::I VI          :::I iii'         0   III                                           ..•. "0     0" :::I ....,
                                                                                                                                                        (1)                 0'                                     "0
 ,
                                                    ...., c..: O'Q :E c: 0 3 0 ...•. a: ..,                          :::r  "0
                                 0-
  ;:0;:        3                 0
                                              O'Q
                                                                             :::I                0
                                                                                                                0    ..•. =r- 0 :::I tDVI 0-
                                                                                                                     ....•.. ..•.
                                                                                                                                          (1)                               :::J                                    =r-
                                 X             :::I tD tD ..•.
                                              ..•.              :::I ....•.•
                                                                      0      0- :::I 3 ...•.
                                                                                           VI           (1)
                                                                                                        ....,  ciij' .., ....•..
                                                                                                                                   "0              (1)                                                             n
  ;:+'
  n           "
              ;:i:              n
                                0             0
                                                    3
                                                    0
                                                           0"
                                                           III 0             n
                                                                     0" ;0:- tD
                                                                                  a.  0    ...•
                                                                                           I'D  s:
                                                                                                tD 3 ..•.
                                                                                                                =r-  0       .., ....•..
                                                                                                                                    0
                                                                                                                                         (1)
                                                                                                                                         a.    c: a.
                                                                                                                                              "'C
                                                                                                                                                                                                       I

                                                                                                                                                                                                                   0"
  =r-         n
                                :::I          0- < n                                  :::I      ::lC 0 n 3 3 ..•.
                                                                                                                             0                                                                                     O'Q
  (1)         :::r              ..•.                           0- III (1) VI
                                                    (1) ;0:- III n           a. ;0:- III        n < 0 a.
                                                                                                                                                                                                II>

  :::I        I'D
              :::J
                                III
                                              III
                                                n          a. III n
                                                          "0
                                                           -.,
                                                                     ;0:-
                                                                                                        :::J       :::I            III           ....,
                                                                                                                                         0' iii' :::J                    0              ..•.   ::;'
  c..                           :::J            ;0:-
                                                           ...., n     ;0:-          '0         =E                 c..
                                                                                                                                                          0                             0
                                                                 ;0:- "0              III       =r-                                      VI    tD ...., "0 ..'"
                                                                                                                                                  "0
  0                             :::I            VI
                                                                                      n                 IV         ;0:-                  (1)   ....,
                                                (1) 0                         III               (1)     :::J       :::J
 ...•
 0                             OQ                      VI   n                         ;0:-      ...., a.                                                  :E 0 VI
                                                                                                                                     r II>0 ....,....•.. III
 :E                             III
                                               III
                                               ...•. 3 :::r ;0:-
                                                                                      0-        tD
                                                                                                      -., ~                          n (1).-+ 0 -< VI....•.. 0:::r
 III                            =r-           0
                                              ....•..
                                                          0"
                                                          III
                                                                     0
                                                                                      c:        (1)
                                                                                                        0"                           III  ...•                   ..•. :E
-<
                                ...•.
                                III
                                      ...•.               n                           :::I      :::I 0
                                                                                                ..•.                                 :::J      3 III     ...•. ....,
                                                                                                                                                                 III
 0                                    ....,               ;0:-
                                                                     ~,
                                                                     :::I             a.             ..,                             VI        a.        ..•.         VI

 :::J
 ...•                           :::I         c:
                                             n
                                                         "0
                                                          III
                                                                    O'Q
                                                                                     :::I :E
                                                                                                -<      :::r                         I'D
                                                                                                                                      (1)                     0
                                                                                                                                                               ,II>   III
                                                                                                                                                                         0                     ...•.
                                                                                                                                                                                               ..•.
ciij'
                                0-           ;0:-        n          s:               ....•.. III        III
                                                                                                        -                            0
                                                                                                                                     ....,
                                                                                                                                                              0
                                                                                                                                                              ....,      '0         c:
                                                                                                                                                                         ....•.. !:!:
                                                                                                                                                                                      ('i'
=r-                             III
                                n          "0
                                                  ...., ..•.
                                                         ?'
                                                        ....,
                                                                    (1)              III
                                                                                                VI      ..,                                                   :E         0
...•.                                        ...•
                                             III                                     3                  0                            III                      III                N' III
                                                                                                                                                             -< ...•.        a.
                               ;0:-                                                                                                                                      VI
                               VI                 III   0                                       3       0                            :::I                                I'D
                               (1) ;0:-                  a. n                       -<                                              O'Q                            III   a. a.
                               ..•.
                               III
                                           I'D
                                       a. 55'               ....,
                                                            III                      ....,
                                                                                                III
                                                                                                a. 3                                 (1)
                                                                                                                                                              ..•.
                                                                                                                                                              III  ...., III tD
                                                                                                                                                                             ....,
                                                            a.                       0          (1)                                  n
                                                                                                                                     c:
                                                                                                                                                             ..•.  VI               VI
                               0
                               ....•.. :::I 3                                        0                                               ...•
                                                                                                                                     ..•.                    0                      =r-
                               ...• ..•.
                               ..•.                                 III                                                                                      '0

                               c: (1) ....,
                                            (1)
                                       =r- ..•.                     :::I
                                                                    a.
                                                                                    ,3                                               III
                                                                                                                                                             0
                                                                                                                                                             ....•..
                                                                                                                                                                                   -
                                                                                                                                                                                   III


                               n                0                   :::r
                                                                                     VI
                                                                                     ;:+'
                                                                                                                                     :::I                                          ~
                               ?"          a.   n III
                                           ...• ....,                                                                               O'Q                      ...•.
                                                                                                                                                             II>                   III
                                                III                                 ~,
                                                                                                                                    0-                       III                  ~
                                           <' ,a. :::I
                                           I'D
                                                      a.            I
                                                                                    :::J
                                                                                    O'Q                                             :E
                                                                                                                                                             ....,
                                                                                                                                                             VI                   ...•.
                                                                                                                                                                                   II>


                                           :E III (1) :::r                                                                          ....•..                                        0
                                                                                                                                                                                   ....,
                                         III
                                                                                    0
                                                                                    :::I
                                                                                                                                    ...•                                           III
                                         ~ 3 a::
                                                                                                                                    0
                                                                                    III                                                                                           O'Q
                                         ..•.  3 ....,                              n
                                                                                                                                    3                                             (1)
                                         =r-
                                         ...• ,0 III
                                                 a.                                 =r-                                             s:                                            a.
                                                                                                                                                                                    I

                                                                                    III
                                           0            :::I     0'                 ...•                                            ::lC                                          ....,
                                           c:                                                                                       tD
                                         O'Q            ..•.
                                                        0                                                                                                                         (1)
                                                                                                                                                                                  n
                                         =r-            (1)
                                                       "0
                                                                                                                                    III
                                                                                                                                    n
                                                                                                                                    n
                                                                                                                                                                                  .-+
                                                        III                                                                         (1)                                           <
                                         ~,
                                         :::J           a.                                                                          VI                                            iii'
                                         a.                                                                                         !"                                            :E
                                         0
                                         :E
                    Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 8 of 11
       -n -n -n      "T1 m  m m m m m m m m m m m m m m m m m m m m
       OJ
       3
                      OJ
                     OJ  < < < < :5;. :5;. < < < < < <
                         a:
                           OJ
                                                                < < < < < < < < :J :J
                            a: a: a: c.. c.. a: a: a: is: a: a: a:
                                                                                              m m m 0
                                                                                                          :J .., 9- 9-
                                                                                                    :J ...•.
                                                                                        ...•. ...•. ...•.
                                                                                                                                                                                                                                                                                                                                                                    0          _.
                                                                                                                                                                                                                                                                                                                                                                               0 _.
                                                                                                                                                                                                                                                                                                                                                                                  0
       .., ..,3 ..,
                3 ..,3                                             a: a: a: a: a: a: a: r-                   II> :J :J                                                                                                                                                                                                                                              :J         :!.          :J
      0           0        0    0
                                          (1)
                                          :J
                                                      (1)
                                                      :J
                                                                    (1)
                                                                    :J
                                                                                  (1)
                                                                                  :J
                                                                                              r- r- r-
                                                                                              (1)
                                                                                              :J
                                                                                                           (1)
                                                                                                           :J
                                                                                                                       (1)
                                                                                                                       :J
                                                                                                                                    (1)
                                                                                                                                    :J
                                                                                                                                                (1)
                                                                                                                                                :J
                                                                                                                                                      (1)
                                                                                                                                                      :J
                                                                                                                                                             (1)
                                                                                                                                                             :J
                                                                                                                                                                       (1)
                                                                                                                                                                       :J
                                                                                                                                                                                   (1)
                                                                                                                                                                                   :J
                                                                                                                                                                                               (1)          (1)          (1)           (1)       (1)         (1)        (1)         OJ         OJ          OJ         OJ
                                                                                                                                                                                                                                                                                                                               =r         :J           :J           :J         :J           :J
                                                                                                                                                                                               :J           :J           :J            :J        :J          :J         :J                                                     (1)
      0           0        0    0         n           n             n         n               n            n           n            n           n     n      n         n           n           n            n            n            n          n           n
                                                                                                                                                                                                                                                                               c: c: c: c:
                                                                                                                                                                                                                                                                        n :J :J :J                ..,
                                                                                                                                                                                                                                                                                          :J iii" 0
                                                                                                                                                                                                                                                                                                                                       OIl            .., OIl.., OIl.., OQ..,
                                                                                                                                                                                                                                                                                                                                                      OIl
      3 3 3 3 •....• •..... •..... •..... •..... •..... •.....
                                          (1)       (1)             (1)       (1)             (1)          (1)         (1)          (1)
                                                                                                                                    •.....
                                                                                                                                                (1)   (1)    (1)       (1)         (1)         (1)          (1)          (1)          (1)        (1)         (1)        (1)                                                                           0             0          0            0
        W I\.J •..... w w w
      J:,.
                                   W I\.J •...• •...•
                                                                                                                                                \D    00 00            "-I         en          VI           J:,.         J:,.         J:,.       W           N          •..... ..,
                                                                                                                                                                                                                                                                               c.. Q. c.. c..
                                                                                                                                                                                                                                                                                          ..,     0                                                   0             0          0            0
                                                                                                                                    0                  I                                                     I             I
                                                                                                                                                                                                                                      •...•I
                                                                                                                                                                                                                                                                                    -< ~ ~ -<
                      J,.. W N •...•                    I
                                                 I\.J •...•
                                                                        I         I                         I           I                             I\.J                                                  W            N
                                                                                                                                                                                                                                                                                     J:,. W I\.J •...•                                    3 3 3 3 3
                                                                                                                                                                                                                                                                                                                                            en VI
                                                                                                                                                                                                                                                                                                                                          "-I                                  J:,.       w




                                                                                                                                                                                  ._
     r- :;c III "T1
     (1)



     n
                 _.

     ~~ ...•. OJ 3 0
                 --
     .., .., =r -<
     0
                      00'
                         ...•. OJ =r OJIII OJ
                         ..,          "
                                .., II>
                                       ...•.
                                       0        -<
                                                  fit'
                                                            III III

                                                            fit'
                                                                    OJ

                                                                            -
                                                                           ...•.
                                                                                      » » :;0 III » » III
                                                                                            "
                                                                            iii' 3 3 =i; =r 3 3 =r OJ iii" .., .., ..,
                                                  ...•. ...•. ...•. 2.. 3 3 _OQ 3 3 ...•. II>:J a:
                                                          -<       -<
                                                                             (1)                      iD
                                                                                      c: c: o c: c: c: c:
                                                                                                               0
                                                                                                               ...•.                  0
                                                                                                                                    OIl
                                                                                                                                                           G) G) G) III -I OJ OJ OJ OJ OJ III


                                                                                                                                                           :J :J :J :J
                                                                                                                                                                                  (1)


                                                                                                                                                                                    0
                                                                                                                                                                                           "
                                                                                                                                                                                    n ~ n n n
                                                                                                                                                                                                  OJ
                                                                                                                                                                                                       (1)
                                                                                                                                                                                                       (1)
                                                                                                                                                                                                           OJ    OJ
                                                                                                                                                                                                                     (1)
                                                                                                                                                                                                                        OJ
                                                                                                                                                                                                                       n n 0
                                                                                                                                                                                                                     (1)

                                                                                                                                                                                                           " :J" :J :J" OIlc:
                                                                                                                                                                                                                                  OJ (1)
                                                                                                                                                                                                                                     (1)
                                                                                                                                                                                                                                         =r
                                                                                                                                                                                                                                         ...•.
                                                                                                                                                                                                                                               (1)

                                                                                                                                                                                                                                                         (1)
                                                                                                                                                                                                                                                         (1)
                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                   "C
                                                                                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                                                                                                                      n
                                                                                                                                                                                                                                                                                                                                      0" 3
                                                                                                                                                                                                                                                                                                                                      II>
                                                                                                                                                                                                                                                                                                                                      (1)
                                                                                                                                                                                                                                                                                                                                                 "C
                                                                                                                                                                                                                                                                                                                                                    m   n 9- n
                                                                                                                                                                                                                                                                                                                                                        =r      ..,
                                                                                                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                                                                                        -. :J:J :J
                                                                                                                                                                                                                                                                                                                                                        OJ
                                                                                                                                                                                                                                                                                                                                                  ...•. ..,

                                                                                                                                             -                                                                                                                                                                                                   -< -. OIl ..,
                                                                                                                                                  II>                                                                                                                           (1)
     :J 0 :-+ 0 =r OIl                                    OIl     OIl
                                                                         OIl
                                                                                      :J :J c:                          :J :J
                                                                                            ;::+. :J :J ;::;: ;::;: :J c: ..,
                                                                                                                                          0- ::r II> II> II> c..                             c..OJ
                                                                                                                                                                                                           :J ...•.
                                                                                                                                                                                                                                                                                           (1)        (1)          (1)
                                                                                                                                                                                                                                                                                                                                     c:                 :J ..,
                                                                                                                                                                                                                                                                                                                                                                                       (1)




                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                           :::::!. ;::0:                                                                                            ...•.         n ...•.

                                                                              --
    .., 3 .., 0                                  iii"      iii"    iii                                                                                     ~        ~       ~ ~
                                                                                                                                                                                             II>
                                                                                                                                                                                                          ..,          ...•. ...•. :J                                                                                                             0-
                                                                                                                                          :J ...•.
                                                                                                                                                                                                                                                                                                                                     "C
    (1)                               0
                                                                                     o· o· c.. c:0 o· o· =r
                                                                                         "C                                          II>
                                                                                                                                                                                             0 "
                                                                                                                                                                                                                                                       "C
                                                                                                                                                                                                                                                                                                                                                                           0           0


    -                                                                                                                                                 --
                                                 II>                                                                                                                                                                                                                                                                                       0                      c..
    0 Q.
                       0 3 :;. II> II> II>
                                                           II>     II>

                               ..•. OIl:J II> II> II> :Jc: 0 0- :J c..:J  0 :J :J                                      :J                 c..    0-       ...•. ...•. ...•.
                                                                                                                                                          OJ       OJ                        ..,
                                                                                                                                                                                            ...•.
                                                                                                                                                                                                       (1)
                                                                                                                                                                                                        ~      ~
                                                                                                                                                                                                          r- r- r- ~
                                                                                                                                                                                                                    (1)
                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                 (1)    II>
                                                                                                                                                                                                                                        =r     (1)                                                                                   ..•.
                                                                                                                                                                                                                                                                                                                                     0 x
                                                                                                                                                                                                                                                                                                                                           ..•.               :J           0



                                                                            -
                                                  (1)             (1)       (1)                                               :J                                   (1)     OJ                                                                                                                                                                                                          c..
              :J 3 ..,

                                                -                                                                                         5'     c:       II>                               n                                    r-            (1)                                                                         (1)
                                                                                                                                                                                                                                                                                                                                     :::I: 0       ~3 :J      :J
                                                                                                                                                                                                                                                                                                                                     :::I: .., OIl II> :J
                                                                                                                                                                   II>     II>
              :J _.                                                                                  s: :J_. c:0 c:0 0iii" c:II> c..                                               c..                    OJ    OJ    OJ         OJ
                       c.. 0                     0 ..•.   0        0 c..                                                                         :J ::r ::r ::r II>                         0             c: c: c: c: iii"
    OJ
                                      0 _. -.                                        c: c: OJ                                                            ~. ...•.  .., ..,                                                                                                                                                           .., :::I: .., ...•.
                                                                                                                                                                                            ...•.

                                                                                                                                                                                                                                                        -                                                                                           .., OIl
                                                                                                                                                                                            OJ            :J :J :J :J 0
   3 OQ       ..,      :J      3      n :J :J :J :J c.. c.. II>                      :J    :J                         :J     :J      :J                                    ...•.  "0
                                                                                                     ...•. c: _.                                                                                          Q. c.. c.. c.. :J
                                                                                                                                                                                                                                ..,                                                                                                        :::I: 0 OJ ..,
 -<           0 :J c.. ...•.          OJ        ...•. ...•. ...•.                    _.                               Q. c.. n
                                                                                                                                    c: n
                                                                                                                                         ;::+. :J
                                                                                                                                                         0        0        0       0 0
                                                                                                                                                                                                       -.. -.. -..
                                                                                                                                                                                                        ~ ~...., ~ -< c
                                                                                                                                                                                                                                                                                                                                     OJ
                                                                                                                                                                                                                                                                                                                                     c.. .., 0 00' 0


                                                                                                                                                                                                                                                                                                                                                                          --
   ...., 0 OQ         ...., :J o· ...., .., ...., ""C
                                                (1)           (1)        c: ::::I ::::I ...., "0
                                                                            (1)
                                                                                                                      ::::I
                                                                                                                              (1)
                                                                                                                             ::::I       OJ     II>                                ~                                            ....,
                                                                                                                                                                                                                                       n
                                                                                                                                                                                                                                                                                                                                     o· OJ ~3 ...•.
   0 3 0 :J                                                                                         c-       •..•.
                                                                                                             II>                   ""C          c        ::::I    5'       5' VI   n      ""C            :::T        n
                                                                                                                                                                                                                                                                                                                                     0- c..
                                                                                                                                                                                                                                                                                                                                                   :::T 0
                                     :J         It>           (1) It>
                                                                         ...•. .., ..,
                                                                         II>        c..   c..                OJ       c:    c:      0-         ;::+.    ...•.     ...•.   ...•.
                                                                                                                                                                             ~(1)  0 0                        00'
                                                                                                                                                                                                         .., :::T :J 0 c-
                                                                                                                                                                                                         OJ                     0     ""C                                                            (1)
                                                                                                                                                                                                                                                                                                                                                         ~3
                                                ...•. ~III...•. ~...•.
                                                                                                                                                                                                                                                                                         --                                          0 ~o·
  0


   -                                 -..       ~II>                                                                                                                       .., ...•.
                      0 OIl                                       II>
                                                                                                             :::;. "0         (1)
                                                                                                                                    0 ...•. n .., ..,                              OJ      II>
                                                                                                                                                                                                                     ...•.                                                                                                                         ....,     "C
                                                                                                    c.. II> II> "0

                                                                                                                                                                                                                                               -
                                                                                                                                                                                                      (1)
                                                                                                                                                                                                         c.. ...•.
                                                                                                                                                                                                                   (1)          (1)
  3 =r 3 .., 0
             VI                                                          OJ
                                                                         ..,        It>   It>
                                                                                                    ..,              ...•.  ...•.
                                                                                                                            II>     ..,
                                                                                                                                    OJ         OJ                                          !!!.
                                                                                                                                                                                                         ..,
                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                                     ?<                       0
                                                                                                                                                                                                                                                                                                                                                                          0           ..,
  .., 0 :J 0 OJ :J :J :J                        0                                   II>   II>
                                                                                                    0 =r OJ _.                           ~     II>                                 0       0-         (1)
                                                                                                                                                                                                               ..,   .., ~3 ..,
                                                                                                                                                                                                                   (1)          (1)    OJ                                                           (1)
                                                                                                                                                                                                                                                                                                                                                 0            II>

  0 ~ ...•.
                               0    VI                    0       0                 II> VIII>
                                                                        =r .., .., 0 !!!.. II> II> :J(1)         (1) ....,
                                                                                                                            OJ
                                                                                                                            ....,   _.
                                                                                                                                    c.. 0               II>
                                                                                                                                                      :-+       ~...•.
                                                                                                                                                                 III      II>
                                                                                                                                                                        :-+
                                                                                                                                                                                         (1)
                                                                                                                                                                                           iD          00'    0 ..,             c..    c.. .                                                                               _                     :J
                                                                                                                                                                                                                                                                                                                                                ...•.
                                                                                                                                                                                                                                                                                                                                                         3 0 !!!.
                                                                                                                                                                                                                                                                                                                                                         •...• 3
                                                                                                                                                                                                                                                                                                                                                             0-


                                                                                                                                                                                                                                                                              -""
                                                                                                                                                                                 "0
  3 :J 0 3 ...•.                     fit' c.. c.. Q. OJ                                                     -                                           - 0" 0" II>0 ...•.                              =r 3
                                                                                                                                                                                                        ...•.
                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                             "C                                                 0
                                                                                    :J :J 3 .., =r =r c... ..,
                                                                                                                                                                                                                                                                                                                                                      iD ...•.
 _.
 c..       OIl
                     iiI'          -<          5'        5'       :!.   -
                                                                        ....,                      n 0 OJ OJ
                                                                                                                                         OJ            0
                                                                                                                                                       n n n !!!.  _                       :J
                                                                                                                                                                                                        ..,
                                                                                                                                                                                                                     0 0
                                                                                                                                                                                                                     3         ..,    :J
                                                                                                                                                                                                                                      c..
                                                                                                                                                                                                                                                                                                                                                OJ
                                                                                                                                                                                                                                                                                                                                                0- II>
                                                                                                                                                                                                                                                                                                                                                m-
                                                                                                                                                                                                                                                                                                                                                         II>
                                                                                                                                                                                                                                                                                                                                                               c..
                                                                                                                                                                                                                                                                                                                                                                                      0
 ::::I n    0 3
                                   OIl
                                    iii"
                                               :J :J :J 0 s: s: 0- 0 -
                                              OIl
                                               ..,     OQ        OIl    0
                                                                                                                     - ..,-
                                                                                                                     ..,    - :J !"                    ...•.
                                                                                                                                                       OJ
                                                                                                                                                                ...•.
                                                                                                                                                                III
                                                                                                                                                                         ...•.
                                                                                                                                                                         OJ       c- ..,
                                                                                                                                                                                  ro-                  3      n ;::;: :J _.
                                                                                                                                                                                                        0 ;::;:                0 :J
                                                                                                                                                                                                                                                       (1)

                                                                                                                                                                                                                                                       (1)
                                                                                                                                                                                                                                                                                                                                                            "C
                                                                                                                                                                                                                                                                                                                                                             0 0" ....,
                                                                                                                                                                                                                                                                                                                                                             ..,
                                                                                                                                                                                                                                                                                                                                                                       0
                                                         .., ....,                                 II>                             :J
                                                                                                   ...• ~3 00 0
                                                                                   OJ    OJ
 :J ...•.                                                                                                                                                                                 II>
                                                                                                                                                                                                     (1)           (1)
                                                                                                                                                                                                              =r n ro- OIl:J    (1)
                                                                                                                                                                                                                                                                                                                                                :J           ...•. ..,
                                                                                                                                                                                                                                                                                                                                                                   0 ~
                                              0 0 0 3 ...•. ...•. ~
            OJ
                   -<               II>                                            II>   II>                                 (1)
                                                                                                                            0 OIl
                                                                                                                                   ..,                 c.. c.. c..                        r+
                                                                                                                                                                                                                     =r ;::r ..,                                                         (1)
                                                                                                                                                                                                                                                                                                                                                c..           I        OJ
                                                                                                                                                                                                                                                                              "
                                    II>
 .., OJ...., ....,
OIl
                                    (1)       0 0 0 c.. .., ..,                                     (1)
                                                                                                           3     (1)
                                                                                                                                                      :J        :J      :J       ...•
                                                                                                                                                                                  :J                   ;::+.  :J                                                                                                                                             n           0-       -<
                                    !" 3 3 3 II> 0- 0- 3 0 3 3 0
                                                                                                                                   0
 0 n 0                                                                                  (1)
                                                                                                                                                                                 ..,
                                                                                                                                                                                 It>                   n c.. :J OQ 0
                                                                                                                                                                                                                                                                                                    (1)
                                                                                                                                                                                                                                                                                                                                             :!.          5'
                                                                                                                                                                                                                                                                                                                                                             0           (1)

                                                                                                                                                                                                                                                                                                                                             :J ...•. c..

                                                                                                                                                                                                                                                                                                                                                            - -
                                                                                                                                                                                                                                                                                                                                                      .., ...•.
                                                                                                                                                                                                                                                                                                                                                 OJ
 0                  0
                                              ...•. ...•. ...•                                    0 <                                                 ~ OJ~ ~ It>                                      =r 0 Q. 0 0
            " ~3                                                                                    (1)          (1)
                                                                                                                                   3
                                                                       "                 c.. < a.

                                                                                                                                          -
                                                                                                                                          (1)         III               III                                                                                                   (1)
 3 ~                                          OJ        III
                                              0- 0- 0- ..,
                                                                 OJ
                                                                       c..        ..,
                                                                                  c.. ..,                                    (1)                                                 II>                   :J .., 0 0                     3                                                                         (1)                         OIl
                                                                                                                                                                                                                                                                                                                                                ..,         0           0           0
 c.. =r c..
                                             ~m-                 m-               0 0 c.. 0                                                           '"
                                                                                                                                                      ::r      '"
                                                                                                                                                               ::r      '"
                                                                                                                                                                        ::r      r+
                                                                                                                                                                                                      c.. ~ ..,     0 ...•    II>
                                                                                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                                                                                                                        3
                                                                                                                                                                                                                                                                                                                                                                                  •...•
                                                                                                                                                                                                                                                                                                                                                                                  ...•
                                                                                  0 0 0- ..,                                                                                                                                                                                                                                                                ...•
                                                                                                                                                                                                                                                                                                                                                            :J
                                                                       OJ                                                                                                                                                                                                                                                                                                         II>
0 .., 0
                                                                                                                                                                                                     (1)          (1)          (1)
           It>                                              ~(1)
                                                                                                                                                                                                                                                                                                                                                0
..,                                                                    ~ 3                                                                            :-' :-' :-'                                     0 OJ
                                                                                                                                                                                                                    ~ 0-      0
0          (1)     0
                   ....,                      3        3               ..,            (1)3 ...., c-                                                                                                   0 ~ OJ
                                                                                                                                                                                                      ..,                                                                                                                                       3 ..,       (1)         Q.
                                                                                                                                                                                                                                                                                                                                                                                  0"
~ It> 0            ...•                      0 0                                                 c- ...•                                (1)
                                                                                                                                                                                                      ~             ~ n       OJ                                                                                                                                        0
                                                                                                                                                                                                                                                                                                                                                                        .., ..,
OJ        <                                  < <                                                 It>
                                                                                                 ...•.    ...•                                                                                                                                                                                                                                              (1)
                                                                                                                                                                                                                                                                                                                                                            II>
                                                                                                                                                                                                                                                                                                                                                                        0   0
~ a: "0
                                                                                                                                                                                                      OJ
                                            (1)             (1)                                  ...•.    ..,
                                                                                                          It>
                                                                                                                                                                                                     ~                        "                                                                                                                             r+      ~ 0-
           (1)
          :J n
          n
                  ..,
                  0                          c.. c..
                                             0-
                                             .., 0     ..,
                                                            -..                                  .., <
                                                                                                 < iii'
                                                                                                                            (1)
                                                                                                                                                                                                      0-
                                                                                                                                                                                                      OJ
                                                                                                                                                                                                                             :J
                                                                                                                                                                                                                             ...•
                                                                                                                                                                                                                                                                                                             (1)
                                                                                                                                                                                                                                                                                                                                                                    OJ
                                                                                                                                                                                                                                                                                                                                                                    ~ c..
                                                                                                                                                                                                                                                                                                                                                                       ..,
                                                                                                                                                                                                                                                                                                                                                                                 (1)


           (1)    =r                                                                             iii' ~                                                                                              n                     ~                                                                                                                                                     0
         =1:1: <
         w !2!:
         ~ c-
                                            < <
                                            iii' iii'
                                            :;. :;.
                                                                                                 ~                                                                                                   "
                                                                                                                                                                                                     0
                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                             OJ

                                                                                                                                                                                                                                                                          -                                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                                 3


           -
         OJ       iD                       :J :J                                                                                                                                                     3                      III
        II>                               OIl        OIl                                                                                                                                             n'
                                                                                                                                                                                                     ..,                    =r
                                                                                                                                                                                                                            ...•.
                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            0
        0                                                                                                                                                                                            0
        c:
        ::::I
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     OJ
                                                                                                                                                                                                                            ..,
          c..                                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                         <
                                                                                                                                                                                                                                                                         (1)                                3
                                                                                                                                                                                                                                                                         <
                                                                                                                                                                                                                                                                        !2!:
                                                                                                                                                                                                                                                                        0-                                 n"
                                                                                                                                                                                                                                                                                                           ;::;:
                                                                                                                                                                                                                                                                                                           =r
                                                                                                                                                                                                                                                                        (1)                                (1)

                                                                                                                                                                                                                                                                        0                                  :J
                                                                                                                                                                                                                                                                        :J                                 c..
                                                                                                                                                                                                                                                                     ..,                                   0
                                                                                                                                                                                                                                                                    00'                                   0
                                                                                                                                                                                                                                                                                                          ..,
                                                                                                                                                                                                                                                                        =r
                                                                                                                                                                                                                                                                        r+                                ~
                                                                                                                                                                                                                                                                                                          OJ
                                                                                                                                                                                                                                                                                                          ~
                Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 9 of 11
                                                            AAAAAAA'TI"''TI'TI'TI'TI
                                                             ~ ~ ~ ~ ~ ~ ~ 0                                OJ   OJ    OJ   OJ   OJ

                                                            oo 0000   0 0 0 a.~o~ o~ o~ o~ o~
                                                                  0 0 000
                                                            3 3 3 3 333                                 0 000               0 0
                                                            ~   ~       ~   ~   W       N           ~   0 333               3 3
                                                                                                        ...• \DOO~~~




 =t'~
 o

--
        0
 3 3
.., ..,
o 0
::::I   ::::I
r+      ••.•.
                                                                                    a.      0
a. a.
o       0
                                                                                    g       ::::I
o       0
                                                                                 ~ ~
:""     ~                                                        ..,
                                                                citj.
                                                                                 OJ
                                                                                -:c::    gn
                                                                 ::r
                                                                 .-+
                                                                 (i)
                                                                 OJ
                                                                 a.
                                                                VI
                                                                                         -
                                                                                         a.
                                                                                         0"
                                                                                         o
                                                                                         ..,
                                                                r+
                  ;:;:                                          o
                  VI
                                                                ::r
                  n                                             OJ
                  OJ
                  VI
                  tl)                                           ~
                                                                OJ
                  :::0                                          '<
                  ~
                  tl)
                                                                OJ
                                                                ::::I
                                                                a.
                  VI
                  ..,                                           OJ
                                                                r+
                 CD                                             r+

                 3                                              n·
                 o                                              VI
                                                                r+
                 <
                 tl)
                                                                OJ
                 a.
                 ~
                 o
                 3
                 n
                 0"
                 VI
                 tl)
                 .-+
                Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 10 of 11
     <   <   <   < < < < < C ..,-l ..,-l 0-l cVI c
     I'D I'D I'D I'D I'D I'D I'D I'D "0                          c ,... ,... "0 "0 "0 "0 "0 "0 ::r ::r ::r G') G') ::::;;
                                                             VI VI VI VI VI VI VI VI VI VI VI VI VI VI VI
                                                                                                                             ~ ~ ~ ~ "'tI "'tI
     ::r ::r ::r ::r ::r ::r ::r ::r I/> c c "0 ;:j: ;:+ ~: .., .., .., .., .., ..,                                              ~ ~ ~ ..,
                                                                                                                                       Qj
                                                                                                                                            0 ..,
                                                                                                                                            Qj
                                                                                                                                                0
     n· n· n· n·     r:;. r:;. r:;.    ,... n n
                                    n· .., Q. Q. ::siii n n n iii n en.., ..,I'D I'D        .., ..,  ,...
                                                                                                     0 ,...
                                                                                                          0 ,...
                                                                                                             0   IV  IV
                                                                                                                             I'D I'D en I'D n   n
                                                                                                                                                         Qj            Qj     Qj           Qj    Qj    Qj


                                                                                    ..,                          ::s ::s ~
                                            '" ..,'"                                    ..,
                                                                      Qj                I'D ..,
     iD iD in in in in in iD                ..,          I/> I/> I/> ::s I/> 0 0 0 0 0 0 c c C ~
                                                                                                ..,
                                                                                            I'D I'D 0tI 0tI 0tI
                                                                                                        Qj    Qj
                                                                                                                 Q. Q.
                                                                                                                         Qj
                                                                                                                                 W   IV I-' ::r
                                                                                                                                            Qj  ::r
     00 '-I C1I VI ~      W IV I-' I/> <. <. Q. I'D en en                                            ::s ::s ::s .., ..,
                                                                                                                     ::::!:!                C1I VI
                                       n             ::s ~ IV I-"
                                                                     Q. en
                                                                      0-
                                                                              0 0 0 0 0 0 W
                                                                                  I'D     en    0tI
                                                                                                          IV
                                                                                                                                     ::s                 3 3 3 3 3 3                                               I-"         ::r ::r                                                  I
                                                                      I/>  :E :E                                                    0tI                    VI ~ OJ IV
                                                                                                                                                         0"1                                                                   - ..,-
                                                                                                                                                                                                                               Qj           Qj

                                                                      ,...
                                                                      I'D !II !II                                                                                                                      I-"                     ..,
                                                                      I-" ~
                                                                              -<                                                                                                                                               0            0
                                                                              "0                                                                                                                                               0            0
                                                                                                                                                                                                                             3 3
                                                                                                                                                                                                                             I-"          IV




 "'tI     "'tI     "'tI
                 0 ...,
                 ...,  0 n                  ~       <               s:: n·
                                                                        r-               -l
                                                                                         ..,    r- VI        VI     n               r-      VI ~ ~
                                                                                                                                            ...•.  "T1                                   r- VI         VI    n n n         VI            VI       n n 0 n -0 "'tI
 !II     !II      Qj
                             0"
                           <. <.            en      It)                                         !II   c:     c:     0
                                                                                                                                   Qj
                                                                                                                                                   ..,
                                                                                                                                                   !II                                   It)    "0    "0            ::r                  ::r 0
 I/>     VI       VI
                                            ..,                     !II                  C      ::s   ;:;. ;:+              ::s Qj ejij.      ejij.                                                   0" 0" 0" 0                                    0" 0 0- 0        ..,
                                                                                                                            c.. .., ,...                                                                                                                        ..., 0
                                                    ::r                                                                                                                                  ;::r   ..,
 I/>
 en en
         I/>      I/>
                 en
                 ...,  ...,
                       It)
                             I/>
                             I'D
                                            Qj

                                                n· ,...  ::s n _.   I/>
                                                                   Q.
                                                                              It)
                                                                                                      n      n
                                                                                                                    I/>
                                                                                                                   en                  ::r ,...::r ..,                                          !II
                                                                                                                                                                                                    ..,
                                                                                                                                                                                                      OJ
                                                                                                                                                                                                             I/>
                                                                                                                                                                                                           I/>  I/> ,...                ,...
                                                                                                                                                                                                                                        0         I/>
                                                                                                                                                                                                                                                    I/> I/> I/>
                  It)
                                                                                                                                 n                                                              en    I'D I'D en 0tI                        en en I'D en n   n
 ::s ::s ::s I/> I/> c
0tI 0tI 0tI
                                            < iD ..,
                                            15·
                                                     I'D I/>
                                                         I'D  '
                                                             "0 "  ::s                                 OJ
                                                                                                       I/>
                                                                                                             OJ
                                                                                                             I/>   C        ::s Qj     n
                                                                                                                                       .., OJ:E
                                                                                                                                                                            oti· !!!. .., ...,
                                                                                                                                                                             ...•.
                                                                                                                                                                                   Q.
                                                                                                                                                                             ::r It)
                                                                                                                                                                                                It)
                                                                                                                                                                                                      C C C         C
                                                                                                                                                                                                                                     0tI
                                                                                                                                                                                                                                        c c c c c ...•.. ::r ::r
                                                                                                                                                                                                                                                             ...•..
                                                                                                                                                                                                                                                         .., ..,
 .., It)
 It)
                            "0
     .., It)..., enc.: ena: ...•..
                             0              :E ...•. tT"O
                                                    OJ
                                                                  0tI
                                                     .., !II .., ...•.
                                                                   !II       -          OJ             It)
                                                                                                       !II
                                                                                                             en "0 0tI en
                                                                                                             !II   0 ...•.
                                                                                                                   ...•..
                                                                                                                            OJ
                                                                                                                                 I/>   0
                                                                                                                                       ::s     -                   -
                                                                                                                                                                                        0 0 "0 "0 "0
                                                                                                                                                                             n 0 0 0 0 0 0 Q.
                                                                                                                                                                                                                    ::s                 ::s      "0      "0    "0   "0
                                                                                                                                                                                                                                                                           0      0
 I/>     I/>  .., I/>    ..,
c.: c.: c.: It)III 0c.. IIIIt)
                                                   VI
                                                   C
                                                                   !:!..
                                                                   0         I'D
                                                                                   '" ...•.
                                                                             ...•. en
                                                                                        _.
                                                                                        Q.     0
                                                                                                       ::s ::s
                                                                                                      Q. Q. I/>            tT
                                                                                                                                       en ...•..
                                                                                                                                       ..,     0                            0.., ...•.. ...•..
                                                                                                                                                                                        3 3 ...•.. ...•.. ...•.. iii·
                                                                                                                                                                            ::s "0I/> ..,      ...•..
                                                                                                                                                                                                                                      Q.
                                                                                                                                                                                                                                      iii·
                                                                                                                                                                                                                                      n
                                                                                                                                                                                                                                                 0 ...•..
                                                                                                                                                                                                                                                 ...•..
                                                                                                                                                                                                                                                 ..., ...,
                                                                                                                                                                                                                                                           0 0 ::s ::s
                                                                                                                                                                                                                                                        0 ...•..
                                                                                                                                                                                                                                                           .., ..,...•.. ...•. ...•.
en en en ..,                                      "0                                                              c 0
                                                                                                      !:!.. n ;:+ ,...     ...•.                                                               .., I/>::r ::r
                                                                                                                                                                                                          I/>  I/>  n
                                                                                                                                                                                                                                                     ::::;; :E :E


                                                                                                                                                                                                                                                               --
                   0 ....,
                                                                   I/>                         "0                                     0 I/>
                                                                                                                                      ...•..                                                                   ::r 0              ::::;;
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                  in en:!i en:!i iD OJ ,OJ
    .., ....,                                                 0 ::s
                                                       I'D ...•..                                                                                                           I'D
Q.
                   ....,                           It)
                                                   ....,
                                                       ...•.  ...•. .., 0                                   0"
                                                                                                      ...•. ,... Qj 0
                                                                                                      0           n
                                                                                                                                             "0                             ....,..,
                                                                                                                                                                                 OJ    0 0 0 0 0 <
                                                                                                                                                                                                ...•. ...•. ...•. I'D                 <
0        I'D      It)     c..   0     §.           o·  ...•..
                                                       ..,    ..,   Q. ...•..                                                         I/>     ..,
                                                                                                                                              !II
                                                                                                                                                                        0        en    3   3                                          It)
        ....,
        OJ
                 ..,      0                        ..,                  ...•.                         ::r ::r I/> 3                  "0
                                                                                                                                              en                        ...•..   ...., ::r ::r 0tI
                                                                                                                                                                                                c c c
                                                                                                                                                                                                      0tI 0tI
                                                                                                                                                                                                                         -< -<    ::s      ::s I/> I/> ....,         ...•..
                                                                                                                                                                                                                                                              ...•.. ....,
                                                       0 n <. !II
                  OJ
0
....,                           "0    ::s                     c         I/>
                                                                                                      I'D                             ..., ..,
                                                                                                                                      Qj
                                                                                                                                                                                                                                  ...•.. 0-
                          ..,
                          0     It)
                                      Q.           VI               en :::;.                          I/>
                                                                                                            It)
                                                                                                            I/>
                                                                                                                 .!l> 0
                                                                                                                          ...•..      en 0
                                                                                                                                                                        I/>     0 !II OJ ::s ::s ::s
                                                                                                                                                                                                                    0"    0"     0
                                                                                                                                                                                                                                 ....,
                                                                                                                                                                                                                                                 ::s ::s 0 0
                                                   I'D 3
        Q.                                                                                                                                                                                                                                 ....,
                 Q.
                                ::s                                                                                                                                    "0       0          - ~ ~ ...•. n n
0
"0      0
    0 ....,
en ...., 0
                 0         0
                          "0
                                      0
                                      :E           ;:               :E
                                                                   Q.        '"
                                                                            "0
                                                                                        III
                                                                                               n
                                                                                               !II
                                                                                                                  0
                                                                                                                   "0
                                                                                                                   en
                                                                                                                               ,...
                                                                                                                               I/>                  ....,
                                                                                                                                                    0
                                                                                                                                                                0 QI
                                                                                                                                                                3 ....,
                                                                                                                                                                        .., 3 .., ..,
                                                                                                                                                                        en ....,
                                                                                                                                                                                       :::

                                                                                                                                                                                       0 0 ::s ::s n
                                                                                                                                                                                ...•.. 0
                                                                                                                                                                                                            I/>
                                                                                                                                                                                                            0 ...•.!II
                                                                                                                                                                                                                          ...•.
                                                                                                                                                                                                                          !II    3 3
                                                                                                                                                                                                                                                             ::J ,...
                                                                                                                                                                                                                                                             ...•.   ::J
::s 0 0 ::s en                                     n·              0         !II
                                                                             ...., -<                                          OJ
                                                                                                                               ..,                                                                                               ...•.
                                                                                                                                                                                                                                 Qj
                                                                                                                                                                                                                                          ...•.              Q. Q.

                                                                                                                                                                                                            '" ?o· ,::so· ::so· ::so·
                                                                                               I/>
                                                                                                                   ::s                              0           ...•..                     0
                                                                                                                                                                                                                                          OJ
                                                   I'D             ..,
                                                                   0
                                                                       '"                      en                              n                   3            .., 0 0                                                                                      0 0
        "0       "0
                                                   -I              :E
                                                                       en
                                                                                                                                                   ...•..       0 0 3 3 3                                                                                    0 ..,
                                                                                                                                                                                                                                                             ....,   0
        en en
        ::s      ::s                              0                !II
                                                                       Q.                                                      Qj
                                                                                                                               I/>
                                                                                                                              ,en
                                                                                                                                                   ...,
                                                                                                                                                   0           3 3 ::r                                             ::s ::s 0- ~
                                                                                                                                                                                                                                         ..                  < iii·
                                                  §. -< ::s                                                                                                    ::r .., ...•.. OJ                                                c C
                                                                                                                                                 3                                   -                            IV     IV ...•.                           !2!:
                                                                                                                                                                                                                                                            tT 3·
                                                                                                                                                               - 3 0-
                                                  ::s ...•.
                                                         ::s Q.
                                                             ....,                                                             Q.
                                                                                                                                                 ~.            !II
                                                                                                                                                                       0 ...,                                     ::s ::s                I/>
                                                  ~ 0 <.                                                                       0                   c                                                              Q. Q. ::s
                                                  ...•..                                                                       ..,
                                                                                                                               0                               ....,
                                                                                                                                                                                                                  ...•.. ...•.. •...•.
                                                                                                                                                                                                                                0 iii·
                                                                                                                                                                                                                                         I/>                iD       3
                                                  ..,        It)
                                                                 ::r                                                          •...•.
                                                                                                                                                  ...•.
                                                                                                                                                   I/>
                                                                                                                                                               0 ::r 0                                                                                      0 I'D
                                                                            :E                                                                                 0 OJ                                               0" 0" <                                   ::s Q.
                                                  0             !II
                                                                                                                              0                   ::s                          ,3                                                        n                                .., •...•.
                                                  ::J
                                                  ...•.         :::
                                                                ..,
                                                                            OJ
                                                                            -<                                                                   I/>           3            -
                                                                                                                                                                            ....,
                                                                                                                                                                                                                         ..,
                                                                                                                                                                                                                         0          0
                                                                                                                                                                                                                                    ....,        ~: n
                                                                                                                                                                                                                                                    n                         iii·
                                                                                                                                                                            0 s::
                                                                                                                          0tI
                                                  < 0                                                                         ...,
                                                                                                                              Qj                 c.:           Q.                                                    ::r            ::r          0-
                                                                                                                                                                                                                                                        "'tI
                                                                                                                                                                                                                                                                         oti· en
                                                                                                                                                                                                                                                                         ::r
                                                                                                                                                               0                                                                                 iD                      ~ -<
                                                                                                                                                 It)                                OJ
                                                  iD· 0                                                                                                                     0
                                                                                                                                                                                                                     OJ             OJ
                                                                                                                                                                                                                                                        VI
                                                  :E ,3                                                                   0tI
                                                                                                                              OJ
                                                                                                                                                 Q.            0
                                                                                                                                                               ....,          ~                                      ....,          ..,                                    ...•.
                                                                                                                              en                 0                          3 Q.                                                                        '-I
                                                                                                                                                                                                                                                        a                       0
                                                              ....,                                                                                           :E                                                     0              0                   a                       ....,
                                                              =+;                                                             0                  ..,
                                                                                                                                                 0            OJ                    0
                                                                                                                                                                                    0
                                                                                                                                                                                                                     0              0                   a                      ati·
                                                                                                                              ::s                :E ~                               ...,
                                                              iD                                                                                                                                                     3 ,3                                                       ::r
                                                                                                                              in              -<
                                                                                                                                                 OJ
                                                                                                                                                              I'D                   :E                                                                                          ~
                                                              :E                                                              ;::t                                                                                                  n
                                                                                                                                                 ..,...•.. ::s
                                                                                                                                                           ...•.                    OJ
                                                              !II
                                                              I/>
                                                                                                                                                           ..,                      -<                                              0"
                                                                                                                                                                                                                                    I/>
                                                                                                                                                 0            !II                    <                                              en
                                                             0"
                                                             n                                                                                   3          ::s
                                                                                                                                                            n                       ~:
                                                                                                                                                                                    0-                                              c
                                                             ...•.
                                                             OJ                                                                                ::r          It)                                                                 "0
                                                                                                                                               OJ           ...•.                   in
                                                             It)
                                                             Q.                                                                               - 0
                                                                                                                                              ....,
                                                             0
                                                             ::s
                                                                                                                                              0
                                                                                                                                              0             '"
                                                                                                                                                            c.:
                                                            ::::!:!                                                                           3             I/>

                                                                                                                                              n ..,
                                                            0
                                                            ..,
                                                            0
                                                                                                                                              0"
                                                                                                                                                0
                                                                                                                                                            0
                                                            tT                                                                                I/>
                                                            en
                                                            0-                                                                               ...•. 3
                                                                                                                                              It)
                                                                                                                                                   <
                                                            :E                                                                               < !2!:
                                                                                                                                             !2!: tT
                                                           ::r                                                                               tT
                                                           OJ                                                                                               iD
                                                           ::s                                                                               iD
                                                          ~.                                                                                 0
                                                                                                                                             ::s
                                                           ::s
                                                       0tI                                                                                   ..,
                                                           n                                                                                ejij.
                                                           0"
                                                           ...•.                                                                             ::r
                                                                                                                                             ...•.
                                                           ::r
                                                          en
                                                      ,I/>

                                                          ::s
                                                          0
                                                          •...•.
                                                          <
                                                          iii·
                                                       c:
                                                      It)
Case 1:21-cr-00071-ABJ Document 18-2 Filed 04/12/21 Page 11 of 11
                                              :E tl)< tl)< tl)< tl)< tl)< tl)< tl)< tl)< tl)< tl)< tl)<
                                                                    DJ
                                                                    VI          :::T :::T              :::T :::T :::T :::T :::T :::T :::T :::T :::T
                                                                    :::T        r:;O     r:;O               r:;O n    r:;O r:;O r:;O r:;O r:;O r:;O
                                                                                                       !l
                                                                    tl)
                                                                    ...• tl)
                                                                         iD iD                        I'D        iD          ro tl)ro              iD        ro         iD iD           I'D
                                                                    •.....   tl)
                                                                               X         X
                                                                                                      I'D
                                                                                                      X
                                                                               ;:::;: ;:::;: ;:::;: ;:::;:
                                                                                                                 tl)
                                                                                                                 X          X
                                                                                                                             tl)
                                                                                                                            rio
                                                                                                                                          X
                                                                                                                                                  tl)
                                                                                                                                                  X
                                                                                                                                          ;:::;: ;:::;:
                                                                                                                                                             tl)
                                                                                                                                                             X
                                                                                                                                                             rio
                                                                                                                                                                        tl)
                                                                                                                                                                        X
                                                                                                                                                                           •.....
                                                                                                                                                                      ;:::;:
                                                                                                                                                                                 0
                                                                                                                                                                                        1.0
                                                                                                                                                                                              I
                                                                               1.0      00            -...J      0\         VI            ~       W          IV       •.....




                                                                G)
                                                                ...•          < ...•0 ...•0 ...•0                                                ;;0       -l ...•
                                                                                                                                                           ...• -l ..,
                                                                                                                                                                   -l ...•
                                                                I'D
                                                                tl)
                                                                             tl)
                                                                                <0
                                                                             :::T
                                                                             r:;o      tl)
                                                                                            <0 <0                         " " ...•
                                                                                                                          DJ
                                                                                                                          VI
                                                                                                                          VI
                                                                                                                                     DJ
                                                                                                                                     VI
                                                                                                                                     VI
                                                                                                                                                 I'D
                                                                                                                                                 DJ        c:
                                                                                                                                                           ::I
                                                                                                                                                                    c:
                                                                                                                                                                    ::I
                                                                                                                                                                       -l
                                                                                                                                                                                c:
                                                                                                                                                                                ::I
                                                                                                                                                                                      c:
                                                                                                                                                                                      ::I
                                                                ::I                    ...• tl)
                                                                                            ...• tl)
                                                                                                 ...•                     I'D        tl)
                                                                VI           iD        VI         VI           VI
                                                                                                                          ::I        ::I       "C
                                                                                                                                                DJ
                                                                                                                                                           " 0" 0" 0"
                                                                                                                                                           n
                                                                :E
                                                                I'D
                                                                             I'D
                                                                             X
                                                                                       c.: I'Da: I'Da:
                                                                                       I'D
                                                                                                                       (IQ
                                                                                                                         I'D
                                                                                                                         ...• I'D
                                                                                                                              ...•
                                                                                                                                    (IQ
                                                                                                                                                VI
                                                                                                                                                VI
                                                                                                                                                          0-
                                                                                                                                                          VI
                                                                                                                                                                   "C
                                                                                                                                                                   tl)
                                                                                                                                                                               "C
                                                                                                                                                                               I'D
                                                                                                                                                                                      "C
                                                                                                                                                                                      I'D
                                                                             ;:::;:                                                             I'D
                                                                DJ
                                                                .-+                    I'D        I'D         ..,        VI
                                                                                                                                 ::I I'D                  I'D
                                                                                                                                                          c..
                                                                                                                                                                   ::I         ::I    ::I
                                                                VI           DJ
                                                               :::T ::I .•.;:::,:
                                                                                       X          X           I'D       c:
                                                                                                                        I'D ..:~:...•
                                                                                                                                     X         (IQ                 I'D         n
                                                                                                                                                                               0-
                                                                     c..                        ....;::::.:   ...•
                                                                                                              DJ                 I'D                      I'D      X
                                                                                                                                                                   ;:::;:
                                                                                                                                    ...•

                                                               -
                                                                                                                                                          X
                                                               ~o
                                                                    VI   n                       ...•         I'D       I'D
                                                                                                                         X          tl)         I'D       ;:::;:   "C
                                                                                                                                                                               VI
                                                                                                                                                                               I'D
                                                               0 I'D     0-                      I'D          X                                 X
                                                                                                                                                                   :::T c:
                                                                    n VI                         ...•
                                                                                                 DJ           ;:::;:   ....;:...    ...•
                                                                                                                                    DJ
                                                                                                                                               ;:::;:
                                                                                                                                                                   0
                                                                    c: I'D
                                                               ::;0 ...•                                                n          -c                              .-+         "C
                                                                                       0. c..
                                                               .-+           I'D
                                                                                                0                      0            DJ                             0
                                                               ...•
                                                               I'D           0.
                                                                                                ..,
                                                                                                0                      VI
                                                                                                                       I'D
                                                                                                                                    VI
                                                                                                                                    VI
                                                               tl)                                                                  I'D
                                                                                                                       0.           ::I
                                                              _.-+
                                                               VI                               VI
                                                                                                I'D                                (IQ
                                                                                                n                                  I'D
                                                               0                                c:
                                                                                                ..,                                ...•
                                                              n                                 I'D                                0.
                                                              DJ
                                                              •...•.                            0.                                 0
                                                              tl)
                                                              0.
                                                                                                                                   ...•
                                                                                                                                   0
                                                                                                                                   VI
                                                              ::I                                                                  I'D
                                                                                                                                   n
                                                              :E                                                                   c:
                                                                                                                                   ...•
                                                              DJ
                                                              VI
                                                                                                                                   I'D
                                                              :::T                                                                 0.
                                                              I'D
                                                              :-'
